This cause is pending before the court upon the filing by relator, the Office of Disciplinary Counsel, of a certified copy of a disciplinary order issued by the Supreme Court of Kentucky dated May 23, 2013, in Kentucky Bar Assn. v. Deters, case No. 2012-SC-000666-KB. On November 7, 2013, respondent filed a response to show cause and renewed motion to stay. On November 12, 2013, respondent filed a notice to withdraw his response to show cause and motion for stay.
*1407Upon consideration thereof, it is ordered that the response to show cause and renewed motion to stay filed November 7, 2013, is withdrawn.